PCIJ_AB_48_EasternGreenland_DNK_NOR_1932-08-02_ORD_01_JO-TL_00_FR.txt. 268.

1932. COUR PERMANENTE DE JUSTICE INTERNATIONALE
2 août.
Rôle général —
nos 52 et 53.

ORDONNANCE RENDUE A LA DATE DU 2 AOÛT 1932

VINGT-CINQUIEME SESSION

2 août 1932.

AFFAIRE RELATIVE AU STATUT
JURIDIQUE DU TERRITOIRE DU SUD-EST
DU. GROENLAND | -

Présents : MM. ADATCI, Président; GUERRERO, Vice-Président ;
le baron RoOLIN-JAEQUEMYNS, le comte Rostwo-
ROWSKI, FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZI-
LoTTI, Urrutia, sir CECIL Hurst, MM. SCHÜCKING,
NEGULESCO, Jhr. van Eysinca, M. WanG, juges ;
MM. Vocr et ZAHLE, juges ad hoc.

La Cour,

ainsi composée,
après délibéré en Chambre du Conseil,

Rend Vordonnance suivante :

Vu les articles 4o et 48 du Statut de la Cour;

Vu les articles 32, 33, 34, 35 et 39 du Réglement de la
Cour ;

Considérant que, par lettre du 18 juillet 1932, le chargé
d’affaires de Norvège à La Haye a fait parvenir au Greffier
de la Cour. une requête, avec demande de mesures conserva-
toires, introduisant contre le Gouvernement danois une instance
relative au statut juridiqüe de certaines parties du territoire
sud-est du Groënland ;

4
269 TERRITOIRE SUD-EST DU GROËNLAND

Considérant que la requête, datée du même jour, est signée
par ledit chargé d’affaires ;

Considérant que celui-ci a informé le Greffier qu'il avait
pleins pouvoirs d'agent du Gouvernement norvégien près la
Cour dans l'affaire dont il s’agit ;

Considérant que la requête indique le domicile élu par le
Gouvernement norvégien au siège de la Cour pour toutes
notifications. et communications relatives à l'affaire ;

Considérant que la requête indique l’objet du différend, les
faits qui y ont donné naissance ainsi que la chose demandée ;

Considérant, dès lors, que ladite requête satisfait aux condi-
tions de forme établies dans le Statut et dans le Règlement
de la Cour ;

Considérant que la requête invoque les déclarations d’adhé-
sion de la Norvège et du Danemark à la disposition facultative
de l’article 36, alinéa 2, du Statut de la Cour relative à
l'acceptation de la juridiction de la Cour comme obligatoire;

Considérant que, selon la requête, l’objet du différend est la
situation créée par le fait que, par décret royal du 12 juillet
1932, le Gouvernement royal de Norvège a soumis à la souve-
raineté de la Norvège le territoire sud-est du Groénland situé
entre 63° 40’ et 60° 30’ de latitude nord;

Considérant, d’autre part, que, par lettre du 18 juillet 1932,
le ministre de Danemark à La Haye a fait parvenir au
Greffier de la Cour une requête introduisant une instance
contre le Gouvernement norvégien au sujet du statut juridique
de certaines parties du Groënland du Sud-Est ;

Considérant que la requête, datée du même jour, est signée
par ledit ministre;

Considérant que, selon les termes de la requête, le Gouver-
nement ‘danois se réserve d'adresser ultérieurement à la Cour
une communication relative à la désignation de son agent ;
Considérant que, par lettre du 25 juillet 1932 du ministre
de Danemark à La Haye, la Cour a été notifiée que
M. de Scavenius et M. K. Steglich-Petersen ont été désignés
pour remplir les fonctions d'agents du Gouvernement danois
près la Cour dans l'affaire;

5
270 TERRITOIRE SUD-EST DU GROENLAND

Considérant que la requête du Gouvernement danois indique
le domicile élu au siège de la Cour par ce Gouvernement pour
toutes communications et notifications relatives à l'affaire ;

Considérant que la requête indique l’objet du différend, les
faits qui y ont donné naissance ainsi que la chose demandée ;

Considérant, dès lors, que ladite requête satisfait aux condi-
tions de forme établies dans le Statut et dans le Règlement ;

Considérant que la requête du Gouvernement danois invoque
les déclarations d’adhésion du Danemark et de la Norvège à
la disposition facultative de l’article 36, alinéa 2, du Statut
de la Cour;

Considérant que, selon la requête danoise, l’objet du diffé-
rend est le fait que, par une proclamation royale en date
du 12 juillet 1932, le Gouvernement norvégien a déclaré
avoir procédé à l'occupation du territoire entre 63° 40’ et
60° 30’ de latitude nord sur la côte orientale du Groënland ;

Considérant, dès lors, que les deux requêtes norvégienne et
danoise ont le même objet ;

Considérant que la situation devant laquelle la Cour se
trouve ainsi placée se rapproche, au point de vue de la
procédure, sensiblement de celle qui existerait si elle se trou-
vait saisie par les deux Gouvernements parties en cause d’un
_compromis contenant, avec l’indication de l’objet du différend,
les demandes divergentes des Parties ;

Considérant qu’en tout cas il y a lieu de joindre les deux
requétes et d’admettre en méme temps que les deux Gouver-
nements requérants occupent à la fois la position de deman-
deur et de défendeur ;

Considérant que, par une lettre au Greffier de la Cour en
date du 22 juillet 1932, le ministre de Danemark à La. Haye
a suggéré, au nom de son Gouvernement, que la Cour fixe les
délais. dans la procédure instituée par la requéte du 18 juillet
1932 indépendamment des délais fixés dans la procédure
instituée par la requête du x1 juillet 1931, de telle sorte
que le Gouvernement danois n’ait pas à présenter son Mémoire
dans la nouvelle instance avant la fin de la procédure écrite
dans l'instance actuellement en. cours;
271 TERRITOIRE SUD-EST DU GROENLAND

Considérant que, par lettre du 26 juillet 1032, l'agent du
Gouvernement norvégien a fait une suggestion identique ;

Considérant, dès lors, eu égard aux dispositions de l’article 32
du Règlement, qu’il n'y a pas lieu, du moins quant à présent,
de joindre à l'instance relative au statut juridique de certaines
parties du Groénland oriental, instituée le 11 juillet 1931,
l'instance relative au statut juridique de certaines parties
du Groënland du Sud-Est instituée le 18 juillet 1932;

Considérant que, dans leurs lettres concordantes des 22
et 26 juillet 1932, les agents des Parties ont exprimé l'espoir
qu’en fixant les délais, la Cour prenne en considération que
la partie de principe de la question a déjà été traitée dans
l'instance instituée par la requête du rr juillet 1931, un fait
qui pourrait permettre aux deux Parties de terminer l'échange
de leurs pièces de procédure dans un espace de temps assez
bref ;
Considérant que les Parties n'ont pas fait parvenir à la
Cour, conformément à l’article 32 du Règlement, de proposi-
tion commune visant le nombre des pièces écrites à déposer
par chaque Partie et la durée des délais qu’il convient de
prévoir pour leur présentation; —

Considérant toutefois que, dans les conditions relatées
ci-dessus, il convient de compter avec la possibilité que les
Parties désireront ultérieurement renoncer à leur droit de
présenter des répliques et des dupliques écrites ;

Considérant que les deux requêtes ont fait l’objet des commu-
nications prévues par l'article 40 du Statut et l’article 36
du Règlement,

La Cour
I) joint les instances relatives au statut juridique de cer-
taines parties du Groénland du Sud-Est introduites le 18 juillet
1932 respectivement par de Gouvernement norvégien et par
de Gouvernement danois ; r
‘2) fixe comme suit les délais de la procédure écrite dans
l'affaire dont elle se trouve ainsi saisie, savoir:
pour le dépôt d’un Mémoire par chacune des Parties,
le rer février 1933;
pour le dépôt d’un Contre-Mémoire par chacune des
Parties, le 15 mars 1933;
272 - TERRITOIRE SUD-EST DU GROËNLAND

3) se -réserve de fixer ultérieurement, si nécessaire, les
délais pour la présentation éventuelle de Répliques et Dupliques
écrites. :

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le deux août mil neuf cent
trente-deux, en trois exemplaires, dont l'un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement royal de Norvège _ et au
Gouvernement royal du Danemark.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÔLD.
